


110 HR 3900 IH: Restore U.S. Manufacturing Act of

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3900
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Hunter introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt from
		  tax income from domestic manufacturing activities.
	
	
		1.Short titleThis Act may be cited as the
			 Restore U.S. Manufacturing Act of
			 2007.
		2.Domestic
			 manufacturing income exempt from tax
			(a)In
			 generalPart VI of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to itemized deductions for individuals and
			 corporations) is amended by adding at the end the following new section:
				
					200.Income
				attributable to domestic manufacturing activities
						(a)Allowance of
				deductionThere shall be
				allowed as a deduction an amount equal to 100 percent of the lesser of—
							(1)the qualified
				manufacturing activities income of the taxpayer for the taxable year, or
							(2)taxable income
				(determined without regard to this section) for the taxable year.
							(b)Qualified
				manufacturing activities incomeFor purposes of this
				section—
							(1)In
				generalThe term
				qualified manufacturing activities income for any taxable year
				means an amount equal to the excess (if any) of—
								(A)the taxpayer's
				domestic manufacturing gross receipts for such taxable year, over
								(B)the sum of—
									(i)the cost of goods
				sold that are allocable to such receipts, and
									(ii)other expenses,
				losses, or deductions (other than the deduction allowed under this section),
				which are properly allocable to such receipts.
									(2)Allocation
				methodThe Secretary shall prescribe rules for the proper
				allocation of items described in paragraph (1) for purposes of determining
				qualified manufacturing activities income. Such rules shall provide for the
				proper allocation of items whether or not such items are directly allocable to
				domestic manufacturing gross receipts.
							(3)Special rules
				for determining costsRules similar to the rules of section
				199(c)(3) shall apply for purposes of this subsection.
							(4)Domestic
				manufacturing gross receipts
								(A)In
				generalThe term
				domestic manufacturing gross receipts means the gross receipts of
				the taxpayer which are derived from any lease, rental, license, sale, exchange,
				or other disposition of qualifying manufacturing property which was
				manufactured or produced by the taxpayer in whole or in significant part within
				the United States.
								(B)Exception for
				inherently domestic activitiesSuch term shall not include gross
				receipts of the taxpayer which are derived from inherently domestic activities,
				including—
									(i)the raising or
				harvesting of any agricultural or horticultural commodity,
									(ii)the cutting of
				trees,
									(iii)the extraction
				of ores or minerals,
									(iv)the production of
				electricity, natural gas, or potable water, and
									(v)the construction
				of real property.
									(5)Qualified
				manufacturing propertyThe
				term qualified manufacturing property means—
								(A)tangible personal
				property,
								(B)any computer
				software,
								(C)any qualified film
				(as defined in section 199(c)(6)), and
								(D)any property
				described in section 168(f)(4).
								(c)Special
				rules
							(1)Application to
				individualsIn the case of
				an individual, subsection (a)(2) shall be applied by substituting
				adjusted gross income for taxable income. For
				purposes of the preceding sentence, adjusted gross income shall be
				determined—
								(A)after application
				of sections 86, 135, 137, 199, 219, 221, 222, and 469, and
								(B)without regard to
				this section.
								(2)Certain rules to
				applyRules similar to the
				following rules shall apply for purposes of this section:
								(A)Subparagraphs (C)
				and (D) of section 199(c)(4) (relating to government contracts and certain
				partnerships).
								(B)Section 199(c)(7)
				(relating to related persons).
								(C)Section 199(d)
				(relating to definitions and special rules) other than paragraph
				(2).
								.
			(b)Coordination
			 with section 199
				(1)Paragraph (4) of
			 section 199(c) of such Code is amended by redesignating subparagraphs (B), (C),
			 and (D) as subparagraphs (C), (D), and (E), respectively, and by inserting
			 after subparagraph (A) the following new subparagraph:
					
						(B)Exception for
				domestic manufacturing gross receiptsSuch term shall not include
				domestic manufacturing gross receipts (as defined in section
				200(b)(4)).
						.
				(2)The heading for
			 subparagraph (C) of section 199(c)(4) of such Code, as redesignated by
			 paragraph (1), is amended by striking Exceptions and inserting
			 Other
			 exceptions.
				(c)Minimum
			 taxSection 56(g)(4)(C) of
			 such Code (relating to disallowance of items not deductible in computing
			 earnings and profits) is amended by adding at the end the following new clause:
				
					(vi)Deduction for
				domestic manufacturingClause
				(i) shall not apply to any amount allowable as a deduction under section
				200.
					.
			(d)Technical
			 amendments
				(1)Sections 86(b)(2)(A), 135(c)(4)(A), 137(b)(3)(A), and 219(g)(3)(A)(ii) of such
			 Code are each amended by inserting 200, before
			 221.
				(2)Clause (i) of
			 section 221(b)(2)(C) of such Code is amended by inserting by inserting
			 200, before 222.
				(3)Clause (i) of
			 section 222(b)(2)(C) of such Code is amended by inserting 199,
			 before 911.
				(4)Paragraph (1) of
			 section 246(b) of such Code is amended by inserting 200, after
			 199,.
				(5)Clause (iii) of
			 section 469(i)(3)(F) of such Code is amended by inserting 200,
			 before 219,.
				(6)Subsection (a) of
			 section 613 of such Code is amended by striking the deduction under
			 section 199 and inserting the deductions under section 199 and
			 200.
				(7)Paragraph (16) of
			 section 1402(a) of such Code is amended by striking the deduction
			 provided by section 199 and inserting the deductions provided by
			 sections 199 and 200.
				(8)The table of
			 sections for part VI of subchapter B of chapter 1 of such Code is amended by
			 adding at the end the following new item:
					
						Sec. 200. Income attributable to
				domestic manufacturing activities..
					
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
